Citation Nr: 0735272	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  03-21 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected post traumatic stress disorder (PTSD) from 
December 1, 2001 through October 1, 2002.

2.  Entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD from October 2, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from June 1969 to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision (issued in June 2002) 
of the above Department of Veterans Affairs (VA) Regional 
Office (RO), which granted a temporary total rating for 
service-connected PTSD from September 18, 2001 to December 1, 
2001, and returned the veteran's disability rating to 30 
percent, effective December 1, 2001.  

This claim was previously before the Board in November 2005, 
at which time the Board determined additional evidentiary 
development was necessary.  The requested development has 
been completed and the claim is now properly before the Board 
for appellate consideration.  


FINDINGS OF FACT

1.  As of June 25, 2001, the competent and probative medical 
evidence of record demonstrates that the veteran's service-
connected PTSD is characterized by a social and occupational 
impairment with reduced reliability and productivity due to 
flattened affect, difficulty understanding instructions, 
impaired abstract thinking, and disturbances in mood.  The 
veteran is able to maintain good personal hygiene, is 
oriented to time, place, and person, and does not have any 
panic attacks or suicidal ideations.  

2.  From October 2, 2002, through March 2, 2005, the 
competent and probative medical evidence of record 
demonstrates that the veteran's PTSD is more accurately 
characterized by a social and occupational impairment with 
deficiencies in most areas due to such symptoms as tangential 
and incoherent speech patterns, constant panic and 
depression, disorientation to time, place, and situation, 
impaired impulse control, and poor hygiene.  The evidence 
also shows the veteran is unable to establish and maintain 
effective relationships with others.  The veteran has not 
been shown to have persistent impairment in thought 
processes, grossly inappropriate behavior, persistent danger 
of hurting others, or memory loss for names of close 
relatives, own occupation, or own name.  

3.  From March 3, 2005, the competent and probative medical 
evidence of record demonstrates that the veteran's PTSD is 
more accurately characterized by persistent hallucinations, 
gross impairment of thought processes and total occupational 
and social impairment.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the veteran, the Board 
concludes that the schedular criteria for an evaluation of 50 
percent, but no higher, have been met for service-connected 
PTSD, effective June 25, 2001, through October 1, 2002.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, 
Diagnostic Code 9411 (2007).

2.  Resolving all doubt in the favor of the veteran, the 
Board concludes that the schedular criteria for an evaluation 
of 70 percent, but no higher, have been met for service-
connected PTSD, effective October 2, 2002, through March 2, 
2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
4.7, 4.130, Diagnostic Code 9411 (2007).

3.  Resolving all doubt in the favor of the veteran, the 
Board concludes that the schedular criteria for an evaluation 
of 100 percent have been met for service-connected PTSD, 
effective March 3, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In August 2003, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The August 2003 letter informed the veteran that 
VA would assist him in obtaining records in the custody of a 
Federal department or agency, including VA, the service 
department, and the Social Security Administration.  He was 
advised that it was his responsibility to send medical 
records showing his service-connected disability has worsened 
to an extent that meets the evaluation criteria for the next 
higher level, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
also advised that he should send any additional information 
or evidence.  This effectively informed him that he should 
provide any evidence in his possession that pertains to his 
claim.  Finally, the Board notes the March 2007 Supplemental 
SOC informed the veteran of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

The Board finds that the content of the August 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
Supplemental SOCs dated in February 2004 and March 2007 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection for PTSD was established in June 2000, and 
a 30 percent disability evaluation was assigned under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective 
September 1997.  The veteran appealed the assignment of the 
30 percent rating, and in a decision dated in August 2001, 
the Board denied entitlement to a disability evaluation in 
excess of 30 percent for service-connected PTSD.

The veteran did not appeal the Board's August 2001 decision, 
but instead filed a claim for entitlement to a temporary 
total rating based upon inpatient treatment for service-
connected PTSD.  In a rating decision dated in May 2002, a 
temporary total rating of 100 percent was assigned from 
September 18, 2001, pursuant to 38 C.F.R. § 4.29, based upon 
evidence that the veteran was hospitalized for two months 
from September to November 2001 because of nightmares, 
depression, anger, and poor impulse control which had been 
occurring off and on for the past 20 years.  A schedular 30 
percent evaluation was again assigned, from December 1, 2001.  

In a rating decision dated November 2002, the RO increased 
the disability rating for the veteran's PTSD to 50 percent, 
effective October 2002.  The veteran was advised of the grant 
of the increased rating by a letter and Supplemental SOC in 
November 2002.  However, he did not withdraw his appeal.  In 
AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals 
for Veterans Claims held that, on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy, even 
if partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continues.

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
DC 9411 (2007).  A 30 percent rating is warranted where there 
is an occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is warranted where there is an 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereo-typed speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242- 244 (1995).

A.	Entitlement to an evaluation in excess of 30 percent 
prior 
to October 1, 2002.

VA outpatient treatment records from May 2001 to August 2001 
were not before the Board at the time of its August 2001 
decision.  A May 8, 2001 record shows that the veteran 
requested a medication refill for another condition and that 
he was to enter the PTSD Recovery Program on June 25, 2001.  
At that time he was cooperative but agitated.  His speech was 
somewhat slurred and hurried and he had unusual movements of 
the head.  Thoughts were logical and coherent; there was no 
looseness of associations, flight of ideas, tangentiality, 
circumstantiality, hallucinations or delusions.  Mood was 
frustrated,  but memory was intact, and judgment and insight 
were fair.  Subsequently, the veteran was treated in the 
Recovery Program.  He noted trouble with concentration, 
increased anxiety, decreased interest in activities, sleep 
disturbances and flashbacks.  On a mental status examination 
in July 2001 he was alert and oriented and had no 
hallucinations or delusions.  His mood was appropriate, and 
judgment and insight were reasonable.  A GAF score of 58 was 
assessed.  
 
As noted, the veteran received in-patient treatment for 
service-connected PTSD from September 18, 2001, to November 
30, 2001.  Review of the evidence shows that during his 
hospitalization, the veteran was pleasant, cooperative, well-
behaved, and related well towards other patients and unit 
staff.  At discharge, the veteran was alert and pleasant.  He 
was not depressed, psychotic, suicidal, or experiencing 
hallucinations or delusions.  The veteran reported a 
reduction in the intensity of his isolation, mistrust, anger, 
anxiety, and nightmares, but his guilt and depression were 
unchanged.  His GAF was 50.  The veteran was scheduled a 
follow-up appointment on December 26, 2001, with a physician 
in the mental hygiene clinic; however, the record does not 
contain a progress note or treatment record showing that the 
veteran attended the appointment.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence supports the grant of a 50 
percent evaluation for service-connected PTSD, prior to 
October 2, 2002 and effective June 25, 2001, the date of 
entry into the PTSD Recovery Program.  In making this 
determination, the Board notes that a May 2001 outpatient 
treatment record shows relatively little psychiatric 
abnormality.  Judgment and insight were fair, and he was 
logical and coherent.  However, records from July 2001, after 
entry into the Recovery Program on June 25, 2001, reflect 
increased anxiety with sleep disturbances and flashbacks.  
Although the veteran was not shown to have many of the other 
symptoms contemplated under the 50 percent rating, including 
impaired memory or judgment, the Board notes the veteran was 
shown to have an increase in symptoms and required 
hospitalization in September 2001.  His GAF scores during 
this time decreased from 58 to 50.  The Board concludes that 
the records reflect the veteran had occupational and social 
impairment due to reduced reliability and productivity due to 
the symptoms discussed above sufficient to warrant a 50 
percent rating, effective June 25, 2001, the date of his 
entry into the PTSD Recovery Program.  

The Board notes that the effective date of June 25, 2001, 
precedes the August 2001 Board decision denying an evaluation 
in excess of 30 percent for PTSD.  However, as noted, the 
treatment records beginning in May 2001 were not before the 
Board at the time of its decision, and this Board concludes 
that to the extent allowed above, this decision can go behind 
the previous Board decision.

The Board finds that an evaluation greater than 50 percent is 
not warranted prior to October 2, 2002, because there is no 
evidence of record documenting increased symptomatology to 
warrant a higher rating prior to that date.  As noted, the 
veteran was scheduled to attend a mental health appointment 
in December 2001 shortly after he was discharged from in-
patient treatment but it does not appear the veteran reported 
to that appointment as there is no associated treatment 
record included in the claims file.  See VA outpatient 
treatment records dated from January 2001 to February 2002.  

The Board also finds that than an evaluation greater than 50 
percent is not warranted prior to October 2, 2002, because 
there is no evidence showing symptoms that more nearly 
approximate the criteria for a 70 percent evaluation.  With 
respect to the specifically enumerated symptomatology 
contemplated for the 70 percent evaluation under DC 9411, 
review of the pertinent evidence shows the veteran was 
pleasant, logical and coherent, and denied having suicidal 
plans.  In addition, there was no evidence that he 
experienced obsessional rituals, illogical, obscure, or 
irrelevant speech, or near-continuous panic or depression.  
As such, the Board finds that the veteran's service-connected 
PTSD warrants a 50 percent disability evaluation, but no 
higher, under DC 9411, prior to October 2, 2002.  

B.	Entitlement to an evaluation in excess of 50 percent 
from October 2, 2002

The veteran was evaluated by a private physician, B.K.L., MD, 
in July, August, and October 2002 in order to determine the 
severity of his service-connected PTSD.  According to Dr. 
BKL's report dated October 2, 2002, the veteran reported 
experiencing intense combat dreams and nightmares, sleep 
difficulties and disturbances, daytime intrusive 
recollections of traumatic events, and an inability to 
communicate with others.  The veteran also reported that he 
isolated himself, withdrew, and had anger-rage outbursts.  
His female friend reported that he "rages and hold[s] a gun 
on her."  She also reported that he was irritable and angry, 
had flashbacks, and was paranoid.  The examiner noted the 
veteran's dysfunctional state was escalated by cocaine and 
alcohol abuse.  He also noted that the veteran had not been 
able to work since 1996.  

On examination, the veteran was alert, cooperative, and 
oriented to time, place, and person.  His dress was 
appropriate.  His affect was flat and he was guarded to 
suspicious, expressing that he felt he had not been treated 
for his problems.  The veteran had marked difficulties in 
focusing and concentrating.  He was also repetitious and 
stereotypical in his description of his symptoms.  The 
veteran had difficulty understanding simple instructions, his 
thinking was concretized, he was unable to abstract, and he 
was evasive.  His insight was nil but his judgment was not 
impaired.  He reported that he was not actively suicidal and 
did not have a suicide plan.  The examiner noted the 
veteran's history of psychotic episodes but stated he was not 
psychotic at the time and that his ideations would be best 
classified as borderline.  The diagnoses were PTSD, major 
depressive disorder, dysthymia, and panic disorder with 
agoraphobia.  His GAF was 35.  

In a March 3, 2005 statement, Dr. BKL reported re-evaluating 
the veteran in February 2005 to determine his level of 
disability.  Dr. BKL reported that the veteran's mental 
status had deteriorated and that he was psychotic at the 
time.  The veteran's symptoms were extreme obsessive 
thinking, agitation, daily visual hallucinations, complete 
isolation, and inability to concentrate.  Dr. BKL also 
reported that since 2002, the veteran had been abusive to his 
lady friend, to include choking her.  The veteran's son 
reported that he had nightmares and tension on a daily basis, 
visual hallucinations, constant panic, anxiety, depression, 
and restlessness to the point of agitation daily.  The 
diagnosis was PTSD and major depression with psychoses.  His 
GAF was 30 to 35.  

The veteran was afforded a VA examination in February 2007.  
The VA examiner noted the veteran was not a reliable reporter 
because he suffered a major stroke in January 2006, which 
resulted in a significant cognitive decline.  At the time of 
the examination, the veteran was residing in a nursing home 
where he was under a doctor's care.  A staff member came with 
the veteran to the evaluation, but reported she was not 
familiar with the veteran in terms of daily functioning.  The 
veteran denied any recent medical problems, but the examiner 
again noted that the veteran suffered a major stroke in 
January 2006 and was in a coma for one month.  When asked 
about his PTSD symptoms he stated "my case of PTSD is like 
yours and everyone else's" and rambled incoherently.  He 
denied experiencing nightmares, flashbacks, or feeling like 
he was reliving any traumatic experiences in the last year.  
He reported that he got along with all of his family and had 
a lot of friends, but he was unable to name any.  The 
examiner also noted that the record indicated significantly 
volatile relationships with various girlfriends and 
coworkers.  The veteran reported that he was very active in 
the nursing home, but the staff member reported that he was 
not active and had been bed bound, unable to eat, go to the 
bathroom, or walk independently.  

Mental status examination revealed the veteran was slow to 
respond and had difficulty understanding commands, questions, 
or prompts.  He also had difficulty expressing himself and 
displayed tangential and incoherent speech patterns.  His 
responses were frequently irrelevant to the exam.  The 
examiner noted the veteran exhibited poor hygiene, was 
lethargic, and was very cloudy and disoriented.  He was 
cooperative but was unable to answer many of the questions.  
The veteran was oriented to person but not to time, place, or 
situation.  His affect was blunted and inappropriate at times 
and his reasoning was very poor.  His long and short term 
memory was also very poor.  Review of the veteran's 
psychological symptoms resulted in the endorsement of 
nightmares, although he could not describe them, anger, 
tantrums, and occasional irritability.  The veteran denied 
hallucinations, delusions, or experiencing suicidal or 
homicidal ideations.  He also denied anxiety or depression 
but the examiner again noted the veteran is not an accurate 
reporter.  

In conclusion, the VA examiner determined that the veteran's 
main problem behaviors at this time were due to cognitive 
decline secondary to a significant stroke that occurred in 
January 2006.  He stated he did not have sufficient evidence 
to document significant problem behaviors at the nursing 
home, although it was apparent the veteran was not very 
responsive, was very sedentary, and was unable to complete 
basic daily living and self care.  The VA examiner opined 
that there was not enough data to determine what affect any 
residual PTSD symptoms were having on the veteran's life, but 
stated it was possible the veteran was having continued 
symptoms of PTSD and mood problems.  The examiner stated that 
he was unable to accurately assess the degree to which his 
PTSD, substance dependence, and substance-induced mood 
disorder symptoms might or might not be affecting his 
occupational and social functioning currently, without 
resorting to mere speculation.  Finally, the VA examiner 
stated that it was unlikely the veteran's condition would 
improve significantly since he was functioning at such a low 
level, had significant difficulty with adjustment prior to 
his stroke, and was not compliant with treatment before.  The 
examiner also noted that the veteran's recovery was expected 
to be guarded since it had been more than a year since he 
initially had the stroke.  

After carefully reviewing the pertinent evidence, the Board 
finds that it is virtually impossible to determine whether 
the veteran's current symptomatology is solely due to his 
service-connected PTSD or due to a combination of his PTSD 
and his cognitive decline secondary to the stoke.  As noted, 
the February 2007 VA examiner stated that he was unable to 
accurately assess the degree to which the veteran's PTSD, 
substance dependence, and substance-induced mood disorder 
symptoms might or might not be affecting his occupational and 
social functioning currently, without resorting to mere 
speculation.  When it is not possible to separate the effects 
of a non-service-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102 (2007).  In light 
of the above, the Board shall consider all of the veteran's 
various symptoms in determining whether an evaluation greater 
than 50 percent is warranted from October 2, 2002.  See 
Mittleider v. West, supra.

Dr. BKL's October 2, 2002, statement showed the veteran 
manifested increased symptoms of PTSD.  As noted, Dr. BKL 
reported the veteran's symptoms included flattened affect, 
difficulty concentrating, focusing and understanding simple 
instructions, impaired abstract thinking, daily intrusive 
recollections, angry outbursts and islation.  A significant 
decrease in GAF score was reported.  The Board concludes that 
the symptoms reflected in that examination more nearly 
reflect the criteria for a 70 percent rating.    

The Board notes the examination does not show symptoms 
contemplated by the100 percent rating; therefore, the Board 
finds a 100 percent rating is not warranted because he was 
not shown to have gross impairment in thought processes, 
grossly inappropriate behavior, persistent danger of hurting 
others, disorientation or memory loss for names of close 
relatives, own occupation, or own name.  Consequently, a 
rating in excess of 70 percent is not warranted as of October 
2, 2002.

Dr. BLK's March 3, 2005, report shows further deterioration 
in the veteran's psychiatric status.  Although the reported 
GAF score changed little, Dr. BLK noted additional symptoms 
of extreme obsessive thinking, daily visual hallucinations, 
severe concentration impairment and complete isolation.  As 
such, and in light of the findings on the 2007 VA 
examination, the Board finds that the evidence more nearly 
reflects the criteria of a 100 percent disability evaluation 
for service-connected PTSD, from March 3, 2005.  With respect 
to the specific criteria for a 100 percent rating under DC 
9411, the record shows the veteran currently suffers from 
persistent hallucinations, intermittent inability to perform 
the activities of daily living and substantial impairment in 
thought processes, all leading to total occupational and 
social impairment.  In summary, and after resolving all doubt 
in the veteran's favor, the Board finds the veteran is 
entitled to a 100 percent disability evaluation for service-
connected PTSD, from March 3, 2005.  

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) for the period prior to March 3, 2005.  In this 
respect, the Board notes that the veteran has required 
hospitalization for his PTSD, for which he has been awarded 
temporary total ratings under 38 C.F.R. § 4.29, but there 
were not frequent periods of hospitalization.  In addition, 
the Board notes that the evidence, including the February 
2007 VA examination, reflects that the veteran was unable to 
sustain employment due to a seizure disorder and increasing 
problems related to substance abuse and outbursts.  
Therefore, the Board finds that the schedular criteria are 
adequate to rate this case, and submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not 
appropriate in this case.  


ORDER

Entitlement to an evaluation of 50 percent, but no higher, 
for service-connected PTSD is granted, effective June 25, 
2001, through October 1, 2002, subject to the statutes and 
regulations pertaining to the payment of monetary benefits.

Entitlement to an evaluation of 70 percent, but no higher, 
for service-connected PTSD is granted, effective October 2, 
2002, through March 2, 2005, subject to the statutes and 
regulations pertaining to the payment of monetary benefits.

Entitlement to an evaluation of 100 percent for service-
connected PTSD is granted, effective March 3, 2005, subject 
to the statutes and regulations pertaining to the payment of 
monetary benefits.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


